            Case 5:19-cv-00070-OLG Document 8 Filed 05/31/19 Page 1 of 3


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

ALUI ALTON,                                        §
      Plaintiff,                                   §
                                                   §
v.                                                 §   CASE NO. 5:19-CV-00070-OLG
                                                   §
SEAQUEST MANAGEMENT, INC. and                      §         Jury Demanded
SEAQUEST INTERACTIVE                               §
AQUARIUM FORT WORTH, LLC.,                         §
     Defendant.                                    §

                JOINT ALTERNATIVE DISPUTE RESOLUTION REPORT


       Plaintiff Alui Alton and Defendants SeaQuest Management, Inc. and SeaQuest

Interactive Aquarium Fort Worth, LLC., file this Joint Alternative Dispute Resolution Report in

the above-entitled and numbered cause and pursuant to Local Rule CV-88 and the Scheduling

Order entered in this lawsuit, respectfully showing the Court the following:

       1.      Status of settlement negotiations: The parties are seeking to set a mediation in this

lawsuit to take place in July or August of 2019.

       2.      Identity of person responsible for settlement negotiations: Alui Alton with the

assistance of attorneys Nicholas Kemmy and Christopher McKinney is responsible for settlement

negotiations for the Plaintiff, and Vince Covino with the assistance of attorney Michael Galo is

responsible for settlement negotiations for the Defendant.

       3.      Whether alternative dispute resolution is appropriate for this case: Mediation is

appropriate in this case.

       4.      Proposed Mediators: Plaintiff and Defendant agree to the following mediator:

               Greg Bourgeois
               3825 Lake Austin Blvd. Suite 403
               Austin, TX 78703
               512-477-9300
             Case 5:19-cv-00070-OLG Document 8 Filed 05/31/19 Page 2 of 3


        5.      This mediator was selected by agreement of the parties.

        6.      The mediator will be compensated by each party paying their own portion of the

total fee.



Respectfully submitted,



By: /s/ Nicholas A. Kemmy                       By: /s/ Michael V. Galo, Jr.
NICHOLAS A. KEMMY                               MICHAEL V. GALO, JR
State Bar No. 24078776                          State Bar No. 00790734
Law Offices of Nicholas A. Kemmy PC             Galo Law Firm, P.C.
1250 N.E. Loop 410, Suite 725                   4230 Gardendale, Bldg. 401
San Antonio, Texas 78209                        San Antonio, Texas 78229
Telephone: (210) 824-3278                       Telephone: (210) 616-9800
Facsimile: (210) 824-3937                       Facsimile: (210)616-9898
nick@kemmyfirm.com                              mgalo@galolaw.com

AND                                             COUNSEL FOR DEFENDANT

By: /s/ Christopher J. McKinney
Christopher J. McKinney
State Bar No. 00795516
The McKinney Law Firm, P.C.
21022 Gathering Oak
San Antonio, Texas 78260
Telephone:     (210) 832-0932
Facsimile:     (210) 568-4101
chris@themckinneylawfirm.com

COUNSEL FOR PLAINTIFF




Joint ADR Report
          Case 5:19-cv-00070-OLG Document 8 Filed 05/31/19 Page 3 of 3


                              CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing document was electronically transmitted to the
Clerk of the Court using the ECF System for filing and transmitted electronically to all ECF
participants registered to receive electronic notice in the proceeding in accordance with the
applicable Federal Rules of Civil Procedure on May 31, 2019, including the below parties:

MICHAEL V. GALO, JR
Galo Law Firm, P.C.
4230 Gardendale, Bldg. 401
San Antonio, Texas 78229
Telephone: (210) 616-9800
Facsimile: (210)616-9898
mgalo@galolaw.com

COUNSEL FOR DEFENDANT

                                          /s/ Christopher J. McKinney
                                          Christopher J. McKinney




Joint ADR Report
